MEMORANDUM **
This is an appeal of the district court’s order denying without prejudice appellant’s motion to proceed in forma pauperis.
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
A review of the record, the opening brief, and the response to the court’s March 24, 2008 order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s order.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.